Case
   Case
     1:20-cv-21553-MGC
        5:19-cv-01546-JGB-SHK
                         Document
                               Document
                                  39-3 Entered
                                        81-11 on
                                               Filed
                                                  FLSD
                                                     03/24/20
                                                        Docket Page
                                                               04/17/2020
                                                                    1 of 35 Page
                                                                             Page1ID
                                                                                   of 35
                                       #:839


 1   Timothy P. Fox (CA Bar 157750)
     tfox@creeclaw.org
 2   Elizabeth Jordan*
 3
     ejordan@creeclaw.org
     CIVIL RIGHTS EDUCATION AND
 4   ENFORCEMENT CENTER
     1245 E. Colfax Avenue, Suite 400
 5   Denver, CO 80218
     Tel: (303) 757-7901
 6   Fax: (303) 872-9072
 7   Lisa Graybill*
     lisa.graybill@splcenter.org                Stuart Seaborn (CA Bar 198590)
 8   Jared Davidson*                            sseaborn@dralegal.org
     jared.davidson@splcenter.org               Melissa Riess (CA Bar 295959)
 9   SOUTHERN POVERTY LAW                       mriess@dralegal.org
10   CENTER                                     DISABILITY RIGHTS ADVOCATES
     201 St. Charles Avenue, Suite 2000         2001 Center Street, 4th Floor
11   New Orleans, Louisiana 70170               Berkeley, California 94704
     Tel: (504) 486-8982                        Tel: (510) 665-8644
12   Fax: (504) 486-8947                        Fax: (510) 665-8511
13

14
     Attorneys for Plaintiffs (continued on next page)
15

16
                         UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF CALIFORNIA
17                       EASTERN DIVISION – RIVERSIDE
18
     FAOUR ABDALLAH FRAIHAT, et al.,               Case No.: 19-cv-01546-JGB(SHKx)
19
                          Plaintiffs,
20                 v.                              DECLARATION OF HOMER
                                                   VENTERS IN SUPPORT OF
21                                                 MOTION FOR PRELIMINARY
     U.S. IMMIGRATION AND CUSTOMS
22   ENFORCEMENT, et al.,                          INJUNCTION AND CLASS
                                                   CERTIFICATION
23
                          Defendants.
24                                                 Date: March 24, 2020

25

26

27

28
Case
   Case
     1:20-cv-21553-MGC
        5:19-cv-01546-JGB-SHK
                         Document
                               Document
                                  39-3 Entered
                                        81-11 on
                                               Filed
                                                  FLSD
                                                     03/24/20
                                                        Docket Page
                                                               04/17/2020
                                                                    2 of 35 Page
                                                                             Page2ID
                                                                                   of 35
                                       #:840


 1 William F. Alderman (CA Bar 47381)           Mark Mermelstein (CA Bar 208005)
   walderman@orrick.com                         mmermelstein@orrick.com
 2 Jake Routhier (CA Bar 324452)                ORRICK, HERRINGTON &
   jrouthier@orrick.com                         SUTCLIFFE LLP
 3 ORRICK, HERRINGTON &                         777 South Figueroa Street
 4 SUTCLIFFE    LLP                             Suite 3200
   405 Howard Street                            Los Angeles, CA 90017
 5 San Francisco, CA 94105                      Tel: (213) 629-2020
   Tel: (415) 773-5700                          Fax: (213) 612-2499
 6 Fax: (415) 773-5759
                                                Leigh Coutoumanos**
 7 Michael W. Johnson**                         lcoutoumanos@willkie.com
   mjohnson1@willkie.com                        WILLKIE FARR &
 8 Dania Bardavid**                             GALLAGHER LLP
   dbardavid@willkie.com                        1875 K Street NW, Suite 100
 9 Jessica Blanton**                            Washington, DC 20006
   jblanton@willkie.com                         Tel: (202) 303-1000
10 Joseph Bretschneider**                       Fax: (202) 303-2000
11 jbretschneider@willkie.com
   WILLKIE FARR &                               Shalini Goel Agarwal
12 GALLAGHER LLP                                (CA Bar 254540)
   787 Seventh Avenue                           shalini.agarwal@splcenter.org
13 New York, NY 10019                           SOUTHERN POVERTY LAW
   Tel: (212) 728-8000                          CENTER
14 Fax: (212) 728-8111                          106 East College Avenue
                                                Suite 1010
15 Maia Fleischman*                             Tallahassee, FL 32301
   maia.fleischman@splcenter.org                Tel: (850) 521-3024
16 SOUTHERN POVERTY LAW                         Fax: (850) 521-3001
17 CENTER
   2 South Biscayne Boulevard                   Maria del Pilar Gonzalez Morales
18 Suite 3750                                   (CA Bar 308550)
   Miami, FL 33131                              pgonzalez@creeclaw.org
19 Tel: (786) 347-2056                          CIVIL RIGHTS EDUCATION
   Fax: (786) 237-2949                          AND ENFORCEMENT CENTER
20                                              1825 N. Vermont Avenue, #27916
   Christina Brandt-Young*                      Los Angeles, CA 90027
21 cbrandt-young@dralegal.org                   Tel: (805) 813-8896
   DISABILITY RIGHTS                            Fax: (303) 872-9072
22 ADVOCATES
   655 Third Avenue, 14th Floor
23 New York, NY 10017
24 Tel: (212) 644-8644
   Fax: (212) 644-8636
25
26 Attorneys for Plaintiffs (continued from previous page)
   *Admitted Pro Hac Vice
27 **Pro Hac Vice Application Forthcoming
28
Case
   Case
     1:20-cv-21553-MGC
        5:19-cv-01546-JGB-SHK
                         Document
                               Document
                                  39-3 Entered
                                        81-11 on
                                               Filed
                                                  FLSD
                                                     03/24/20
                                                        Docket Page
                                                               04/17/2020
                                                                    3 of 35 Page
                                                                             Page3ID
                                                                                   of 35
                                       #:841


 1 I, Homer Venters, declare the following under penalty of perjury pursuant to 28
 2
     U.S.C. § 1746 as follows:
 3
     Background
 4
 5 1. I am a physician, internist and epidemiologist with over a decade of experience
 6
        in providing, improving and leading health services for incarcerated people. My
 7
 8      clinical training includes residency training in internal medicine at Albert

 9      Einstein/Montefiore Medical Center (2007) and a fellowship in public health
10
        research at the New York University School of Medicine (2009). My experience
11
12      in correctional health includes two years visiting immigration detention centers

13      and conducting analyses of physical and mental health policies and procedures
14
        for persons detained by the U.S. Department of Homeland Security. This work
15
16      included and resulted in collaboration with ICE on numerous individual cases of

17      medical release, formulation of health-related policies as well as testimony
18
        before U.S. Congress regarding mortality inside ICE detention facilities.
19
20 2. After my fellowship training, I became the Deputy Medical Director of the NYC
21      Jail Correctional Health Service. This position included both direct care to
22
        persons held in NYC’s 12 jails, as well as oversight of medical policies for their
23
24      care. This role included oversight of chronic care, sick call, specialty referral and

25      emergency care. I subsequently was promoted to the positions of Medical
26
        Director, Assistant Commissioner, and Chief Medical Officer. In the latter two
27
28      roles, I was responsible for all aspects of health services including physical and
                                                3
Case
   Case
     1:20-cv-21553-MGC
        5:19-cv-01546-JGB-SHK
                         Document
                               Document
                                  39-3 Entered
                                        81-11 on
                                               Filed
                                                  FLSD
                                                     03/24/20
                                                        Docket Page
                                                               04/17/2020
                                                                    4 of 35 Page
                                                                             Page4ID
                                                                                   of 35
                                       #:842


 1     mental health, addiction, quality improvement, re-entry and morbidity and
 2
       mortality reviews as well as all training and oversight of physicians, nursing and
 3
       pharmacy staff. In these roles I was also responsible for evaluating and making
 4
 5     recommendations on the health implications of numerous security policies and
 6
       practices including use of force and restraints. During this time I managed
 7
 8     multiple communicable disease outbreaks including H1N1 in 2009, which

 9     impacts almost a third of housing areas inside the adolescent jail, multiple
10
       seasonal influenza outbreaks, a recurrent legionella infection and several other
11
12     smaller outbreaks.

13 3. In March 2017, I left Correctional Health Services of NYC to become the
14
       Director of Programs for Physicians for Human Rights. In this role, I oversaw
15
16     all programs of Physicians for Human Rights, including training of physicians,

17     judges and law enforcement staff on forensic evaluation and documentation,
18
       analysis of mass graves and mass atrocities, documentation of torture and sexual
19
20     violence, and analysis of attacks against healthcare workers.

21 4. In December 2018 I became the Senior Health and Justice Fellow for
22
      Community Oriented Correctional Health Services (COCHS), a nonprofit
23
24    organization that promotes evidence-based improvements to correctional

25     practices across the U.S. In January 2020, I became the president of COCHS. I
26
       also work as a medical expert in cases involving correctional health and I have
27
28     a book on the health risks of jail (Life and Death in Rikers Island) which was
                                             4
Case
   Case
     1:20-cv-21553-MGC
        5:19-cv-01546-JGB-SHK
                         Document
                               Document
                                  39-3 Entered
                                        81-11 on
                                               Filed
                                                  FLSD
                                                     03/24/20
                                                        Docket Page
                                                               04/17/2020
                                                                    5 of 35 Page
                                                                             Page5ID
                                                                                   of 35
                                       #:843


 1       published in early 2019 by Johns Hopkins University Press. A copy of my
 2
         curriculum vitae is attached to this report which includes my publications, a
 3
         listing of cases in which I have been involved and a statement of my
 4
 5       compensation.
 6
 7 COVID-19 in ICE Detention
   5. Coronavirus disease of 2019 (COVID-19) is a viral pandemic. This is a novel
 8
 9       virus for which there is no established curative medical treatment and no
10
         vaccine.
11
     6. COVID-19 infection rates are growing exponentially in the U.S. The outbreak
12
13       curve is in the early stages, meaning that communities are beginning to see their
14
         first cases, and that the number of cases overall is rising rapidly, with doubling
15
16       times between one and three days. The Governor of California predicted that

17       over half of all residents will become infected with COVID-19 and the
18
         Commissioner of Health for New Jersey predicted, “I’m definitely going to get
19
20       it, we all will.”1 The Centers for Disease Control (CDC) now reports COVID-

21       19 cases in all 50 states.
22
     7. ICE will not be able to stop the entry of COVID-19 into ICE facilities, and the
23
24       reality is that the infection is likely inside multiple facilities already. When

25       COVID-19 impacts a community, it will also impact the detention facilities. In
26
27
     1
    https://www.10news.com/news/coronavirus/newsom-56-percent-of-california-
28 expect-to-get-coronavirus
                                               5
Case
   Case
     1:20-cv-21553-MGC
        5:19-cv-01546-JGB-SHK
                         Document
                               Document
                                  39-3 Entered
                                        81-11 on
                                               Filed
                                                  FLSD
                                                     03/24/20
                                                        Docket Page
                                                               04/17/2020
                                                                    6 of 35 Page
                                                                             Page6ID
                                                                                   of 35
                                       #:844


 1       New Jersey, one employee at an ICE detention facility has already tested
 2
         positive,2 and this is likely just the tip of the iceberg in terms of the number of
 3
         ICE staff that are already infected but are unaware due to the lack of testing
 4
 5       nationwide, and the fact that people who are infected can be asymptomatic for
 6
         several days. In New York, one of the areas of early spread in the U.S., multiple
 7
 8       correctional officers and jail and prison inmates have become infected with

 9       COVID-19. The medical leadership in the NYC jail system have announced that
10
         they will be unable to stop COVID from entering their facility and have called
11
12       for release as the primary response to this crisis. Staff are more likely to bring

13       COVID-19 into a facility, based solely on their movement in and out every day.
14
     8. Once COVID-19 is inside a facility, ICE will be unable to stop the spread of the
15
16       virus throughout the facility given long-existing inadequacies in ICE’s medical

17       care and also in light of how these facilities function. Newly released CDC
18
         guidance for correctional facilities makes clear that detention settings should
19
20       plan for increased staffing shortages as COVID-19 impacts security and health

21       staff.3 ICE has faced longstanding challenges in maintaining adequate staffing
22
         of health staff for many years, and the outbreak of this pandemic will
23
24       dramatically worsen this problem.

25
26   2
     https://www.buzzfeednews.com/article/hamedaleaziz/ice-medical-worker-
27 coronavirus
   3
     https://www.cdc.gov/coronavirus/2019-ncov/community/correction-
28 detention/guidance-correctional-detention.html#social_distancing
                                                6
Case
   Case
     1:20-cv-21553-MGC
        5:19-cv-01546-JGB-SHK
                         Document
                               Document
                                  39-3 Entered
                                        81-11 on
                                               Filed
                                                  FLSD
                                                     03/24/20
                                                        Docket Page
                                                               04/17/2020
                                                                    7 of 35 Page
                                                                             Page7ID
                                                                                   of 35
                                       #:845


1 9. I have been inside multiple ICE detention facilities, both county jails that house
2
       ICE detainees and dedicated facilities. My experience is that the densely packed
3
       housing areas, the manner in which health services, food services, recreation,
4
5      bathroom and shower facilities for detained people, as well as the entry points,
6
       locker rooms, meal areas, and control rooms for staff, all contribute to many
7
8      people being in small spaces. One of the most ubiquitous aspects of detention,

9      the sally-port, or control port, a series of two locked gates that bring every staff
10
       member and detained person past a windowed control room as they stop between
11
12     locked gates, provides but one example of this concern. The normal functioning

13     of detention centers demands that during shift change for staff, or as the security
14
       count approaches for detained people, large numbers of people press into sally-
15
16     ports as they move into or out of other areas of the facility. This process created

17     close contact and the windows in these sally ports that are used to hand out
18
       radios, keys and other equipment to staff ensure efficient passage of
19
20     communicable disease from the control rooms into the sally port areas on a

21     regular basis. Detention facilities are designed to force close contact between
22
       people and rely on massive amounts of movement every day from one part of
23
24     the facility to another, e.g., for programming, access to cafeterias, commissary,

25     and medical, just to name a few. This movement is required of detained people
26
       as well as staff. My experience managing smaller outbreaks is that it is
27
28     impossible to apply hospital-level infection control measures on security staff.
                                              7
Case
   Case
     1:20-cv-21553-MGC
        5:19-cv-01546-JGB-SHK
                         Document
                               Document
                                  39-3 Entered
                                        81-11 on
                                               Filed
                                                  FLSD
                                                     03/24/20
                                                        Docket Page
                                                               04/17/2020
                                                                    8 of 35 Page
                                                                             Page8ID
                                                                                   of 35
                                       #:846


1       In a hospital or nursing home, staff may move up and down a single hallway
2
        over their shift, and they may interact with one patient at a time. In detention
3
        settings, officers move great distances, are asked to shout or yell commands to
4
5       large numbers of people, routinely apply handcuffs and operate heavy
6
        doors/gates, operate large correctional keys and are trained in the use of force.
7
8       These basic duties cause the personal protective equipment they are given to

9       quickly break and become useless, and even when in good working order, may
10
        impede their ability talk and be understood, in the case of masks. For officers
11
12      working in or around patients at risk or with symptoms, there may be an effort

13      to have them wear protective gowns, as one would in any other setting with
14
        similar clinical risks. These gowns cover their radios, cut down tools and other
15
16      equipment located on their belts and in my experience working with correctional

17      staff, are basically impossible to use as a correctional officer.
18
     10. Efforts to lock detained people into cells will worsen, not improve this facility-
19
20      level contribution to infection control. When people are locked into cells alone,

21      for most of the day, they quickly experience psychological distress that
22
        manifests in self-harm and suicidality, which requires rapid response and
23
24      intensive care outside the facility for mental and physical health emergencies. In

25      addition, units that are comprised of locked cells require additional staff to escort
26
        people to and from their cells for showers and other encounters, and medical,
27
28      pharmacy and nursing staff move on and off these units daily to assess the
                                                8
Case
   Case
     1:20-cv-21553-MGC
        5:19-cv-01546-JGB-SHK
                         Document
                               Document
                                  39-3 Entered
                                        81-11 on
                                               Filed
                                                  FLSD
                                                     03/24/20
                                                        Docket Page
                                                               04/17/2020
                                                                    9 of 35 Page
                                                                             Page9ID
                                                                                   of 35
                                       #:847


 1     welfare and health needs of these people, creating the same movement of virus
 2
       form the community into the facilities as if people were housed in normal units.
 3
     11. Another critical way in which detention settings promote transmission of
 4
 5     communicable disease involve lack of access to hand washing. Many common
 6
       areas lack operable sinks with access to soap and paper hand towels. In addition,
 7
 8     many of the sinks utilized in correctional settings do not operate with a faucet

 9     that can be turned and left on, but instead rely on pushing a button which
10
       provides a limited amount of water over a limited amount of time. These metered
11
12     faucets are designed to save water by limiting the amount of time water flows.

13     This approach makes adequate hand washing with soap for at least 20 seconds
14
       very difficult, if not impossible.
15
16 12. As these examples illustrate, my experience is that the design and operation of
17     detention settings promotes the spread of communicable diseases such as
18
       COVID-19.
19
20 13. ICE currently detains thousands of people with risk factors that increase their
21     risk of serious complications from COVID-19, including death and long-lasting
22
       complications after recovery, such as fibrotic changes to the lung. The risk
23
24     factors included by the CDC include people with heart disease, lung disease,

25     immune compromising conditions and patients who are older. Additional risk
26
       factors may also include diabetes, hypertension, asthma and chronic obstructive
27
28
                                             9
Case
   Case
     1:20-cv-21553-MGC
        5:19-cv-01546-JGB-SHK
                         Document
                               Document
                                  39-3 Entered
                                        81-11 on
                                               Filed
                                                  FLSD
                                                     03/24/20
                                                        Docket Page
                                                               04/17/2020
                                                                    10 of 35Page
                                                                              Page
                                                                                 10ID
                                                                                    of 35
                                        #:848


 1       pulmonary disease.4 In correctional settings, the age of 55 is used to identify
 2
         older patients, because of the extremely high level of physical and behavioral
 3
         health problems among this cohort of people.5 I believe the age of 55 should be
 4
 5       applied to ICE detainees for the same reason.
 6
     14. On the whole, ICE’s response to the COVID-19 pandemic is lacking. I’ve
 7
 8       reviewed available documents with their planning. The interim guidance sheet

 9       provided by ICE Health Services Corps, which oversees medical care in ICE
10
         detention facilities, on March 6, 20206 as a protocol for their clinical COVID-19
11
12       response, as well as ICE’s guidance on its website,7 is grossly deficient in

13       multiple areas, including;
14
            a. The protocol focuses on asking questions about travel contacts and other
15
16             potential ways in which a person may have come into contact with

17             someone who has COVID-19. It is likely that almost everyone in the
18
               general public who is not practicing social distancing is in contact with
19
20             the COVID-19 virus, and these questions give a false impression that they

21             will somehow help identify those most likely to have this type of contact.
22
               The appropriate focus should be on checking for active symptoms
23
24
25   4
     https://www.cdc.gov/coronavirus/2019-ncov/specific-groups/high-risk-
26 complications.html
   5
     https://www.ncbi.nlm.nih.gov/pmc/articles/PMC3464842/
27 6
     https://www.aila.org/infonet/ice-interim-reference-sheet-coronavirus
28 7
     https://www.ice.gov/covid19
                                              10
Case
   Case
     1:20-cv-21553-MGC
        5:19-cv-01546-JGB-SHK
                         Document
                               Document
                                  39-3 Entered
                                        81-11 on
                                               Filed
                                                  FLSD
                                                     03/24/20
                                                        Docket Page
                                                               04/17/2020
                                                                    11 of 35Page
                                                                              Page
                                                                                 11ID
                                                                                    of 35
                                        #:849


 1           including fever, and known sick contacts of any type every time a person
 2
             enters an ICE facility, whether a staff member or detained person. Even
 3
             this approach is likely to miss staff as they bring in and transmit the virus
 4
 5           while asymptomatic, a critical observation mentioned in the newly
 6
             released CDC guidelines for correctional settings. COVID-19 is a
 7
 8           pandemic and the exponential rates of growth in the U.S. mean that once

 9           the virus arrives in a community, it will enter the detention facilities, often
10
             via staff. These screening questions may be appropriate as a subset of
11
12           questions in retrospective contact tracing, a process utilized to reveal how

13           an infection has spread, and which is conducted by trained public health
14
             professionals, but they are no longer core to establishing the presence of
15
16           COVID-19 since it has arrived in full force in every state of the U.S.

17        b. The ICE protocol fails to include basic infection control measures that are
18
             present in CDC guidelines for long term care facilities, and other
19
20           congregate settings, including access to hand sanitizer and use of masks

21           for anyone with a cough.
22
          c. The protocol fails to include guidance for health staff or administrators
23
24           regarding how to plan their surge capacity needs as the level of medical

25           encounters increases, and the number of available staff decreases, due to
26
             illness. This is a critical component of the CDC guidance on long term
27
28           care response and is a critical omission in this protocol.
                                              11
Case
   Case
     1:20-cv-21553-MGC
        5:19-cv-01546-JGB-SHK
                         Document
                               Document
                                  39-3 Entered
                                        81-11 on
                                               Filed
                                                  FLSD
                                                     03/24/20
                                                        Docket Page
                                                               04/17/2020
                                                                    12 of 35Page
                                                                              Page
                                                                                 12ID
                                                                                    of 35
                                        #:850


 1        d. There is no guidance for clinical staff on when to test patients for COVID-
 2
             19, which leaves detained patients at a significant disadvantage. While the
 3
             guidelines for testing may evolve over time, the protocol should create a
 4
 5           structure for daily dissemination of testing criteria from ICE leadership,
 6
             and time for daily briefings among all health staff at the start of every
 7
 8           shift, to review this and other elements of the COVID-19 response. This

 9           briefing must include participation by epidemiologists tasked to COVID-
10
             19 response who are also coordinating with local and federal COVID-19
11
12           activities.

13        e. The protocol states that people with suspected COVID-19 contact will be
14
             monitored for 14 days with symptom checks. The protocol is written as if
15
16           this is a rare occurrence, reflecting smaller outbreak management, but the

17           prevalence of COVID-19 is now growing to such an extent that a large
18
             share of newly arrived people will have recent contact with someone who
19
20           is infected. ICE would need to use this level of monitoring for every

21           person arriving in detention. Accordingly, ICE would need to
22
             dramatically expand its medical facilities and staffing to conduct this daily
23
24           monitoring of every newly arrived person for 14 days. The protocol fails

25           to contemplate these necessary changes.
26
          f. The ICE protocol provides no guidance about identification of high-risk
27
28           patients at the time of entry or any special precautions that will be enacted
                                             12
Case
   Case
     1:20-cv-21553-MGC
        5:19-cv-01546-JGB-SHK
                         Document
                               Document
                                  39-3 Entered
                                        81-11 on
                                               Filed
                                                  FLSD
                                                     03/24/20
                                                        Docket Page
                                                               04/17/2020
                                                                    13 of 35Page
                                                                              Page
                                                                                 13ID
                                                                                    of 35
                                        #:851


 1           to protect them. The protocol also fails to address the identification of
 2
             high-risk patients who have already been admitted. This is a dangerous
 3
             omission, because many of the ICE facilities employ paper medical
 4
 5           records, and identification of the people who meet criteria for being high
 6
             risk of serious illness and death from COVID-19 will require significant
 7
 8           time and staffing. I have led these types of risk reviews in outbreaks using

 9           both electronic and paper based medical records in multiple correctional
10
             settings, and there must be a clear direction and protocol for how this
11
12           process will occur and how often it is repeated, and how critical

13           information will flow from health to security staff. The protocol focuses
14
             on whether patients have contact with known COVID-19 patients and
15
16           whether they are symptomatic. It is true that symptomatic patients require

17           higher levels of assessment and care, but a basic element of outbreak
18
             management is protection of patients who, if they become infected, are at
19
20           high risk of serious illness or death. The ICE protocol fails to address this.

21           Such a management plan would not only include the questions asked
22
             during the intake process, but would also include cohorted housing areas,
23
24           increased infection control measures by staff who come onto the housing

25           areas and increased medical surveillance, likely daily checks of signs and
26
             symptoms. I have established this type of surveillance for high risk
27
28           patients during several outbreak responses, and the two elements that will
                                             13
Case
   Case
     1:20-cv-21553-MGC
        5:19-cv-01546-JGB-SHK
                         Document
                               Document
                                  39-3 Entered
                                        81-11 on
                                               Filed
                                                  FLSD
                                                     03/24/20
                                                        Docket Page
                                                               04/17/2020
                                                                    14 of 35Page
                                                                              Page
                                                                                 14ID
                                                                                    of 35
                                        #:852


 1            pose a significant challenge to ICE are the lack of appropriate housing
 2
              areas, and the need for significantly more security and health staff. The
 3
              protocol is crafted to address a relatively small and time-limited outbreak
 4
 5            and lacks anticipation of what has already started elsewhere and will soon
 6
              impact these facilities, widespread infection with a massive impact on the
 7
 8            level of staffing, The newly released CDC guidelines for detention

 9            settings recommends social distancing in these facilities, maintaining 6
10
              feet separation between people, “Implement social distancing strategies
11
12            to increase the physical space between incarcerated/detained persons

13            (ideally 6 feet between all individuals, regardless of the presence of
14
              symptoms).” ICE will be unable to adhere to this recommendation in
15
16            virtually every facility it operates, and the practice of facility “lockdowns”

17            stands in direct contradiction to this recommendation by the CDC.
18
     15. Because the ICE response fails to create increased protections for people with
19
20      risk factors for serious illness and death from COVID-19, they are unlikely to

21      detect illness in these patients until many of them are critically ill. As with the
22
        lack of guidance on testing, this lack of clear guidance on how to determine who
23
24      meets criteria for hospital transfer may prove deadly for detained people, and

25      clinical staff encounter patients seriously ill with COVID-19 for the first time in
26
        their careers. While COVID-19 shares some similarities with influenza, there
27
28      are critical aspects of this pandemic that pose greater risk to both patients and
                                              14
Case
   Case
     1:20-cv-21553-MGC
        5:19-cv-01546-JGB-SHK
                         Document
                               Document
                                  39-3 Entered
                                        81-11 on
                                               Filed
                                                  FLSD
                                                     03/24/20
                                                        Docket Page
                                                               04/17/2020
                                                                    15 of 35Page
                                                                              Page
                                                                                 15ID
                                                                                    of 35
                                        #:853


 1      staff, and asking staff to rely on their historical knowledge of influenza treatment
 2
        without precise guidance on the critical decisions regarding COVID-19 testing,
 3
        treatment and hospital transfer will leave them and their patients without clear
 4
 5      guidelines. These deficiencies, compounded by the time it will take to evaluate
 6
        and transport them to a local hospital (especially given the remoteness of many
 7
 8      facilities), will likely result in numerous deaths, many of which could have been

 9      avoided with earlier care.
10
     16. The ICE response, including the protocol, envisions that “isolation rooms” will
11
12      be used to monitor people who are symptomatic with COVID-19. My experience

13      in visiting and working in detention facilities across the nation is that each
14
        facility has 1-4 cells located in or near the medical clinic that meet this definition.
15
16      When COVID-19 arrives in a facility, there will be many more people who meet

17      this criteria of being symptomatic, and ICE will need to designate entire housing
18
        areas for this level of increased surveillance of symptomatic patients. This
19
20      approach requires that empty housing areas be available, so that small numbers

21      of symptomatic patients can be cohorted together away from those without
22
        symptoms. Facilities that are over 80 percent capacity will find this basic
23
24      approach impossible once they start to see multiple symptomatic patients. Based

25      on my experience visiting detention facilities, this process will be essentially
26
        impossible.
27
28
                                                15
Case
   Case
     1:20-cv-21553-MGC
        5:19-cv-01546-JGB-SHK
                         Document
                               Document
                                  39-3 Entered
                                        81-11 on
                                               Filed
                                                  FLSD
                                                     03/24/20
                                                        Docket Page
                                                               04/17/2020
                                                                    16 of 35Page
                                                                              Page
                                                                                 16ID
                                                                                    of 35
                                        #:854


 1 17. ICE should not employ isolation in locked cells as a primary means to protect
 2
        either at risk patients, or patients who are symptomatic. When patients are places
 3
        into locked cells, the level of monitoring is dramatically reduced. In addition,
 4
 5      this practice causes new health problems in the form of risk for suicide and self-
 6
        harm. Also, isolation units often drive increased physical interaction between
 7
 8      staff and patients, in the form of increased handcuffing, escorting individuals to

 9      and from showers and other out of cell encounters, and increased uses of force
10
        due to the psychological stress these units cause. In sum, it is my expert opinion
11
12      that the use of isolation and/or lockdown is not a medically appropriate method

13      for abating the substantial risk of harm from COVID-19.
14
     18. In addition, transferring large numbers of detained people between facilities to
15
16      cohort symptomatic and asymptomatic people will increase the spread of

17      COVID-19 infection throughout geographic areas. The newly released CDC
18
        guidelines for detention settings recommend a level of infection control
19
20      measures in transportation of symptomatic patients that would require far more

21      staffing and training ICE has the capacity to provide for large scale transfers: “If
22
        a transfer is absolutely necessary, perform verbal screening and a temperature
23
24      check as outlined in the Screening section below, before the individual leaves

25      the facility. If an individual does not clear the screening process, delay the
26
        transfer and follow the protocol for a suspected COVID-19 case – including
27
28      putting a face mask on the individual, immediately placing them under medical
                                               16
Case
   Case
     1:20-cv-21553-MGC
        5:19-cv-01546-JGB-SHK
                         Document
                               Document
                                  39-3 Entered
                                        81-11 on
                                               Filed
                                                  FLSD
                                                     03/24/20
                                                        Docket Page
                                                               04/17/2020
                                                                    17 of 35Page
                                                                              Page
                                                                                 17ID
                                                                                    of 35
                                        #:855


 1      isolation, and evaluating them for possible COVID-19 testing. If the transfer
 2
        must still occur, ensure that the receiving facility has capacity to properly isolate
 3
        the individual upon arrival. Ensure that staff transporting the individual wear
 4
 5      recommended PPE . . . and that the transport vehicle is cleaned thoroughly after
 6
        transport.” In other words, transferring people between facilities, as ICE
 7
 8      routinely does and as I understand is still going on, requires far more measures

 9      than ICE implements and should be ceased.
10
     19. As the number of infections inside ICE facilities rise, there will be fewer health
11
12      and security staff coming to work. This has already been observed in other law

13      enforcement settings and will inevitably occur inside detention facilities. The
14
        ICE response fails to address this central and inescapable reality. Critically, there
15
16      will be far more work to be done inside these facilities than before, and the lack

17      of available staffing will impact basic operations, as well as the ability to cohort
18
        high risk and symptomatic patients (in different areas) as well as provide care
19
20      inside the facility and even conduct escort for emergency room evaluation and

21      inpatient hospitalization. The protocol fails to detail how patient education will
22
        occur, both for newly arrived people and those already in detention.
23
24 20. I have reviewed 15 statements by people currently detained by ICE or who
25      represent detained people in multiple facilities, and their observations indicate
26
        that, in detention facilities throughout ICE’s system, ICE is not following even
27
28
                                               17
Case
   Case
     1:20-cv-21553-MGC
        5:19-cv-01546-JGB-SHK
                         Document
                               Document
                                  39-3 Entered
                                        81-11 on
                                               Filed
                                                  FLSD
                                                     03/24/20
                                                        Docket Page
                                                               04/17/2020
                                                                    18 of 35Page
                                                                              Page
                                                                                 18ID
                                                                                    of 35
                                        #:856


 1     the most basic infection control policies that they report as their standard of care
 2
       including:
 3
          a. Failure to provide hand washing supplies including soap and paper towels
 4
 5            and ensure access to handwashing, including operable sinks;
 6
          b. Failure to check symptoms among newly arrived detained people;
 7
 8        c. Continued transfer among detention centers of detained people;

 9        d. Lack of symptom screening of staff arriving to work in detention centers;
10
          e. Failure to ask about risk factors of serious illness or death from COVID-
11
12            19 infection;

13        f. Failure to provide adequate supplies for cleaning of housing areas;
14
          g. Failure to establish standards of use of gloves and masks by security
15
16            personnel;

17        h. Failure to provide patient education about hand washing, infection control
18
              or COVID-19 in Spanish;
19
20        i. Failure to enact social distancing among staff and detained people; and

21        j. Lack of communication regarding COVID-19 status inside quarantined
22
              housing areas.
23
24 21. I have also reviewed the declarations of all the named subclass members and
25     agree their medical conditions place them at high-risk and make them
26
       medically vulnerable to COVID-19.
27
28
                                              18
Case
   Case
     1:20-cv-21553-MGC
        5:19-cv-01546-JGB-SHK
                         Document
                               Document
                                  39-3 Entered
                                        81-11 on
                                               Filed
                                                  FLSD
                                                     03/24/20
                                                        Docket Page
                                                               04/17/2020
                                                                    19 of 35Page
                                                                              Page
                                                                                 19ID
                                                                                    of 35
                                        #:857


 1 22. ICE’s inadequate responses to COVID-19—coupled with its pre-existing
 2
         inadequate healthcare—places people with risk factors at a high risk of
 3
         contracting COVID-19 and suffering serious complications—including death.
 4
 5 23. ICE must release all people with risk factors to prevent their serious illness
 6
         and/or death. The ICE response makes clear that they do not plan to establish
 7
 8       special protections of high-risk patients and will wait for them to become

 9       symptomatic. This approach will result in preventable morbidity and mortality.
10
         Both the oversight authority of the NYC jail system and the current medical
11
12       director for geriatrics and complex care have called for high risk patients to be

13       immediately transferred out of detention.8 ICE faces a completely preventable
14
         disaster by keeping high risk patients in detention as COVID-19 arrived in
15
16       facilities where the virus will quickly spread. The basic limitation of the

17       physical plant and looming staffing concerns make clear that these patients are
18
         in peril of serious illness or death if they remain in detention. In addition,
19
20       transfer of these patients to other ICE detention facilities will only compound

21       exposure and transmission of COVID-19. They must be released immediately.
22
23 I declare under penalty of perjury that the statements above are true and correct to
24 the best of my knowledge.
25
26   8
     https://www.newyorker.com/news/news-desk/a-rikers-island-doctor-speaks-out-
   to-save-her-elderly-patients-from-the-coronavirus
27 https://www.nbcnewyork.com/news/local/nyc-officials-call-for-release-of-most-
   at-risk-on-rikers-prison-as-more-test-positive-for-virus/2333348/
28
                                                19
Case
   Case
     1:20-cv-21553-MGC
        5:19-cv-01546-JGB-SHK
                         Document
                               Document
                                  39-3 Entered
                                        81-11 on
                                               Filed
                                                  FLSD
                                                     03/24/20
                                                        Docket Page
                                                               04/17/2020
                                                                    20 of 35Page
                                                                              Page
                                                                                 20ID
                                                                                    of 35
                                        #:858


 1
 2
     Signature:                                 Homer Venters
 3
                                                Date: 3/24/2020
 4
 5                                              Location: Port Washington, NY
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                           20
Case
   Case
     1:20-cv-21553-MGC
        5:19-cv-01546-JGB-SHK
                         Document
                               Document
                                  39-3 Entered
                                        81-11 on
                                               Filed
                                                  FLSD
                                                     03/24/20
                                                        Docket Page
                                                               04/17/2020
                                                                    21 of 35Page
                                                                              Page
                                                                                 21ID
                                                                                    of 35
                                        #:859




                         EXHIBIT A
Case
   Case
     1:20-cv-21553-MGC
        5:19-cv-01546-JGB-SHK
                         Document
                               Document
                                  39-3 Entered
                                        81-11 on
                                               Filed
                                                  FLSD
                                                     03/24/20
                                                        Docket Page
                                                               04/17/2020
                                                                    22 of 35Page
                                                                              Page
                                                                                 22ID
                                                                                    of 35
                                        #:860
                               Dr. Homer D. Venters
                         10 ½ Jefferson St., Port Washington, NY, 11050
                           hventers@gmail.com, Phone: 646-734-5994

       ______________________________________________________   __
       HEALTH ADMINISTRATOR          PHYSICIAN      EPIDEMIOLOGIST

                                        Professional Profile
          International leader in provision and improvement of health services to patients with
           criminal justice involvement.
          Innovator in linking care of the incarcerated to Medicaid, health homes, DSRIPs.
          Successful implementer of nations’ first electronic health record, performance
           dashboards and health information exchange among pre-trial patients.
          Award winning epidemiologist focused on the intersection of health, criminal justice
           and human rights in the United States and developing nations.
          Human rights leader with experience using forensic science, epidemiology and public
           health methods to prevent and document human rights abuses.

                                     Professional Experience
       President, Community Oriented Correctional Health Services (COCHS), 1/1/2020-
       present.
       o Lead COCHS efforts to provide technical assistance, policy guidance and research
           regarding correctional health and justice reform.
       o Oversee operations and programmatic development of COCHS
       o Serve as primary liaison between COCHS board, funders, staff and partners.

       Senior Health and Justice Fellow, Community Oriented Correctional Health Services
       (COCHS), 12/1/18-12/31/2018
       o Lead COCHS efforts to expand Medicaid waivers for funding of care for detained
          persons relating to Substance Use and Hepatitis C.
       o Develop and implement COCHS strategy for promoting non-profit models of
          diversion and correctional health care.

       Medical/Forensic Expert, 3/2016-present
       o Provide expert input, review and testimony regarding health care, quality
         improvement, electronic health records and data analysis in detention settings.

       Director of Programs, Physicians for Human Rights, 3/16-11/18.
       o Lead medical forensic documentation efforts of mass crimes against Rohingya and
          Yazidi people.
       o Initiate vicarious trauma program.
       o Expand forensic documentation of mass killings and war crimes.
       o Develop and support sexual violence capacity development with physicians, nurses
          and judges.
       o Expand documentation of attacks against health staff and facilities in Syria and
          Yemen.




                                             EXHIBIT A
Case
   Case
     1:20-cv-21553-MGC
        5:19-cv-01546-JGB-SHK
                         Document
                               Document
                                  39-3 Entered
                                        81-11 on
                                               Filed
                                                  FLSD
                                                     03/24/20
                                                        Docket Page
                                                               04/17/2020
                                                                    23 of 35Page
                                                                              Page
                                                                                 23ID
                                                                                    of 35
                                        #:861


       Chief Medical Officer/Assistant Vice President, Correctional Health Services, NYC
              Health and Hospitals Corporation 8/15-3/17.
       o Transitioned entire clinical service (1,400 staff) from a for-profit staffing company
          model to a new division within NYC H + H.
       o Developed new models of mental health and substance abuse care that significantly
          lowered morbidity and other adverse events.
       o Connected patients to local health systems, DSRIP and health homes using
          approximately $5 million in external funding (grants available on request).
       o Reduced overall mortality in the nation’s second largest jail system.
       o Increased operating budget from $140 million to $160 million.
       o Implemented nation’s first patient experience, provider engagement and racial
          disparities programs for correctional health.

       Assistant Commissioner, Correctional Health Services, New York Department of
              Health and Mental Hygiene, 6/11-8/15.
       o Implemented nation’s first electronic medical record and health information exchange
          for 1,400 staff and 75,000 patients in a jail.
       o Developed bilateral agreements and programs with local health homes to identify
          incarcerated patients and coordinate care.
       o Increased operating budget of health service from $115 million to $140 million.
       o Established surveillance systems for injuries, sexual assault and mental health that
          drove new program development and received American Public Health Association
          Paper of the Year 2014.
       o Personally care for and reported on over 100 patients injured during violent
          encounters with jail security staff.


       Medical Director, Correctional Health Services, New York Department of Health and
             Mental Hygiene, 1/10-6/11.
       o Directed all aspects of medical care for 75,000 patients annually in 12 jails, including
         specialty, dental, primary care and emergency response.
       o Direct all aspects of response to infectious outbreaks of H1N1, Legionella,
         Clostridium Difficile.
       o Developed new protocols to identify and report on injuries and sexual assault among
         patients.

       Deputy Medical Director, Correctional Health Services, New York Department of
             Health and Mental Hygiene, 11/08-12/09.
       o Developed training program with Montefiore Social internal medicine residency
          program.
       o Directed and delivered health services in 2 jails.

       Clinical Attending Physician, Bellevue/NYU Clinic for Survivors of Torture, 10/07-
              12/11.

       Clinical Attending Physician, Montefiore Medical Center Bronx NY, Adult Medicine,
              1/08-11/09.



                                             EXHIBIT A
Case
   Case
     1:20-cv-21553-MGC
        5:19-cv-01546-JGB-SHK
                         Document
                               Document
                                  39-3 Entered
                                        81-11 on
                                               Filed
                                                  FLSD
                                                     03/24/20
                                                        Docket Page
                                                               04/17/2020
                                                                    24 of 35Page
                                                                              Page
                                                                                 24ID
                                                                                    of 35
                                        #:862



                                      Education and Training
       Fellow, Public Health Research, New York University 2007-2009. MS 6/2009
       Projects: Health care for detained immigrants, Health Status of African immigrants in
       NYC.
       Resident, Social Internal Medicine, Montefiore Medical Center/Albert         Einstein
              University7/2004- 5/2007.
       M.D., University of Illinois, Urbana, 12/2003.
       M.S. Biology, University of Illinois, Urbana, 6/03.
       B.A. International Relations, Tufts University, Medford, MA, 1989.

                               Academic Appointments, Licensure
       Clinical Associate Professor, New York University College of Global Public Health,
       5/18-present.

       Clinical Instructor, New York University Langone School of Medicine, 2007-2018.

       M.D. New York (2007-present).

                                                Media
       TV
       i24 Crossroads re Suicide in U.S. Jails 8/13/19.

       i24 Crossroads re re Life and Death in Rikers Island 6/13/19.

       Amanpour & Company, NPR/PBS re Life and Death in Rikers Island 4/15/19.

       CNN, Christiane Amanpour re Forensic documentation of mass crimes against Rohingya.
       7/11/18.

       i24 Crossroads with David Shuster re health crisis among refugees in Syria. 7/6/18.

       Canadian Broadcasting Corporation TV with Sylvie Fournier (in French) re crowd
       control weapons. 5/10/18

       i24 Crossroads with David Shuster re Cholera outbreak in Yemen. 2/15/18.

       China TV re WHO guidelines on HIV medication access 9/22/17.

       Radio/Podcast
       Morning Edition, NPR re Health Risks of Criminal Justice System. 8/9/19.

       Fresh Air with Terry Gross, NPR re Life and Death in Rikers Island, 3/6/19.

       Morning Edition, NPR re Life and Death in Rikers Island, 2/22/19.

       LeShow with Harry Sherer re forensic documentation of mass crimes in Myanmar, Syria,



                                              EXHIBIT A
Case
   Case
     1:20-cv-21553-MGC
        5:19-cv-01546-JGB-SHK
                         Document
                               Document
                                  39-3 Entered
                                        81-11 on
                                               Filed
                                                  FLSD
                                                     03/24/20
                                                        Docket Page
                                                               04/17/2020
                                                                    25 of 35Page
                                                                              Page
                                                                                 25ID
                                                                                    of 35
                                        #:863


       Iraq. 4/17/18.

       Print articles and public testimony
       Oped: Four ways to protect our jails and prisons from coronavirus. The Hill 2/29/20.

       Oped: It’s Time to Eliminate the Drunk Tank. The Hill 1/28/20.

       Oped: With Kathy Morse. A Visit with my Incarcerated Mother. The Hill 9/24/19.

       Oped: With Five Omar Muallim-Ak. The Truth about Suicide Behind Bars is Knowable.
       The Hill 8/13/19.

       Oped: With Katherine McKenzie. Policymakers, provide adequate health care in prisons
       and detention centers. CNN Opinion, 7/18/19.
       Oped: Getting serious about preventable deaths and injuries behind bars. The Hill, 7/5/19.

       Testimony: Access to Medication Assisted Treatment in Prisons and Jails, New York
       State Assembly Committee on Alcoholism and Drug Abuse, Assembly Committee on
       Health, and Assembly Committee on Correction. NY, NY, 11/14/18.

       Oped: Attacks in Syria and Yemen are turning disease into a weapon of war, STAT News,
       7/7/17.

       Testimony: Connecticut Advisory Committee to the U.S. Commission on Civil Rights:
       Regarding the use of solitary confinement for prisoners. Hartford CT, 2/3/17.

       Testimony: Venters HD, New York Advisory Committee to the U.S. Commission on
       Civil Rights: Regarding the use of solitary confinement for juveniles in New York. July
       10, 2014. NY NY.

       Testimony: New York State Assembly Committee on Correction with the Committee on
       Mental Health: Regarding Mental Illness in Correctional Settings. November 13, 2014.
       Albany NY.
       Testimony: New York State Assembly Committee on Correction with the Committee on
       Mental Health: Regarding Mental Illness in Correctional Settings. November 13, 2014.
       Albany NY.

       Oped: Venters HD and Keller AS, The Health of Immigrant Detainees. Boston Globe,
       April 11, 2009.

       Testimony: U.S. House of Representatives, House Judiciary Committee’s Subcommittee
       on Immigration, Citizenship, Refugees, Border Security, and International Law: Hearing
       on Problems with Immigration Detainee Medical Care, June 4, 2008.




                                             EXHIBIT A
Case
   Case
     1:20-cv-21553-MGC
        5:19-cv-01546-JGB-SHK
                         Document
                               Document
                                  39-3 Entered
                                        81-11 on
                                               Filed
                                                  FLSD
                                                     03/24/20
                                                        Docket Page
                                                               04/17/2020
                                                                    26 of 35Page
                                                                              Page
                                                                                 26ID
                                                                                    of 35
                                        #:864



                                      Peer Reviewed Publications
       Parmar PK, Leigh J, Venters H, Nelson T. Violence and mortality in the Northern Rakhine State
       of Myanmar, 2017: results of a quantitative survey of surviving community leaders in
       Bangladesh. Lancet Planet Health. 2019 Mar;3(3):e144-e153.

       Venters H. Notions from Kavanaugh hearings contradict medical facts. Lancet. 10/5/18.

       Taylor GP, Castro I, Rebergen C, Rycroft M, Nuwayhid I, Rubenstein L, Tarakji A, Modirzadeh
       N, Venters H, Jabbour S. Protecting health care in armed conflict: action towards accountability.
       Lancet. 4/14/18.

       Katyal M, Leibowitz R, Venters H. IGRA-Based Screening for Latent Tuberculosis Infection in
       Persons Newly Incarcerated in New York City Jails. J Correct Health Care. 2018 4/18.

       Harocopos A, Allen B, Glowa-Kollisch S, Venters H, Paone D, Macdonald R. The Rikers Island
       Hot Spotters: Exploring the Needs of the Most Frequently Incarcerated.
       J Health Care Poor Underserved. 4/28/17.

       MacDonald R, Akiyama MJ, Kopolow A, Rosner Z, McGahee W, Joseph R, Jaffer M, Venters
       H. Feasibility of Treating Hepatitis C in a Transient Jail Population.
       Open Forum Infect Dis. 7/7/18.

       Siegler A, Kaba F, MacDonald R, Venters H. Head Trauma in Jail and Implications for Chronic
       Traumatic Encephalopathy. J Health Care Poor and Underserved. In Press (May 2017).

       Ford E, Kim S, Venters H. Sexual abuse and injury during incarceration reveal the need for re-
       entry trauma screening. Lancet. 4/8/18.

       Alex B, Weiss DB, Kaba F, Rosner Z, Lee D, Lim S, Venters H, MacDonald R. Death After Jail
       Release. J Correct Health Care. 1/17.

       Akiyama MJ, Kaba F, Rosner Z, Alper H, Kopolow A, Litwin AH, Venters H, MacDonald R.
       Correlates of Hepatitis C Virus Infection in the Targeted Testing Program of the New York City
       Jail System. Public Health Rep. 1/17.

       Kalra R, Kollisch SG, MacDonald R, Dickey N, Rosner Z, Venters H. Staff Satisfaction, Ethical
       Concerns, and Burnout in the New York City Jail Health System. J Correct Health Care. 2016
       Oct;22(4):383-392.


       Venters H. A Three-Dimensional Action Plan to Raise the Quality of Care of US Correctional
       Health and Promote Alternatives to Incarceration. Am J Public Health. April 2016.104.

       Glowa-Kollisch S, Kaba F, Waters A, Leung YJ, Ford E, Venters H. From Punishment to
       Treatment: The “Clinical Alternative to Punitive Segregation” (CAPS) Program in New York
       City Jails. Int J Env Res Public Health. 2016. 13(2),182.

       Jaffer M, Ayad J, Tungol JG, MacDonald R, Dickey N, Venters H. Improving Transgender
       Healthcare in the New York City Correctional System. LGBT Health. 2016 1/8/16.




                                                 EXHIBIT A
Case
   Case
     1:20-cv-21553-MGC
        5:19-cv-01546-JGB-SHK
                         Document
                               Document
                                  39-3 Entered
                                        81-11 on
                                               Filed
                                                  FLSD
                                                     03/24/20
                                                        Docket Page
                                                               04/17/2020
                                                                    27 of 35Page
                                                                              Page
                                                                                 27ID
                                                                                    of 35
                                        #:865



       Granski M, Keller A, Venters H. Death Rates among Detained Immigrants in the United States.
       Int J Env Res Public Health. 2015. 11/10/15.

       Michelle Martelle, Benjamin Farber, Richard Stazesky, Nathaniel Dickey, Amanda Parsons,
       Homer Venters. Meaningful Use of an Electronic Health Record in the NYC Jail System. Am J
       Public Health. 2015. 8/12/15.

       Fatos Kaba, Angela Solimo, Jasmine Graves, Sarah Glowa-Kollisch, Allison Vise, Ross
       MacDonald, Anthony Waters, Zachary Rosner, Nathaniel Dickey, Sonia Angell, Homer Venters.
       Disparities in Mental Health Referral and Diagnosis in the NYC Jail Mental Health Service. Am J
       Public Health. 2015. 8/12/15.

       Ross MacDonald, Fatos Kaba, Zachary Rosner, Alison Vise, Michelle Skerker, David Weiss,
       Michelle Brittner, Nathaniel Dickey, Homer Venters. The Rikers Island Hot Spotters. Am J
       Public Health. 2015. 9/17/15.

       Selling Molly Skerker, Nathaniel Dickey, Dana Schonberg, Ross MacDonald, Homer Venters.
       Improving Antenatal Care for Incarcerated Women: fulfilling the promise of the Sustainable
       Development      Goals.    Bulletin    of    the   World      Health   Organization.2015.

       Jasmine Graves, Jessica Steele, Fatos Kaba, Cassandra Ramdath, Zachary Rosner, Ross
       MacDonald, Nathanial Dickey, Homer Venters. Traumatic Brain Injury and Structural Violence
       among Adolescent males in the NYC Jail System J Health Care Poor Underserved.
       2015;26(2):345-57.

       Glowa-Kollisch S, Graves J, Dickey N, MacDonald R, Rosner Z, Waters A, Venters H. Data-
       Driven Human Rights: Using Dual Loyalty Trainings to Promote the Care of Vulnerable Patients
       in Jail. Health and Human Rights. Online ahead of print, 3/12/15.

       Teixeira PA1, Jordan AO, Zaller N, Shah D, Venters H. Health Outcomes for HIV-Infected
       Persons Released From the New York City Jail System With a Transitional Care-Coordination
       Plan. 2014. Am J Public Health. 2014 Dec 18.

       Selling D, Lee D, Solimo A, Venters H. A Road Not Taken: Substance Abuse Programming in
       the New York City Jail System. J Correct Health Care. 2014 Nov 17.

       Glowa-Kollisch S, Lim S, Summers C, Cohen L, Selling D, Venters H. Beyond the Bridge:
       Evaluating a Novel Mental Health Program in the New York City Jail System. Am J Public
       Health. 2014 Sep 11.

       Glowa-Kollisch S, Andrade K, Stazesky R, Teixeira P, Kaba F, MacDonald R, Rosner Z, Selling
       D, Parsons A, Venters H. Data-Driven Human Rights: Using the Electronic Health Record to
       Promote Human Rights in Jail. Health and Human Rights. 2014. Vol 16 (1): 157-165.

       MacDonald R, Rosner Z, Venters H. Case series of exercise-induced rhabdomyolysis in the New
       York City Jail System. Am J Emerg Med. 2014. Vol 32(5): 446-7.

       Bechelli M, Caudy M, Gardner T, Huber A, Mancuso D, Samuels P, Shah T, Venters H. Case
       Studies from Three States: Breaking Down Silos Between Health Care and Criminal Justice.
       Health Affairs. 2014. Vol. 3. 33(3):474-81.




                                               EXHIBIT A
Case
   Case
     1:20-cv-21553-MGC
        5:19-cv-01546-JGB-SHK
                         Document
                               Document
                                  39-3 Entered
                                        81-11 on
                                               Filed
                                                  FLSD
                                                     03/24/20
                                                        Docket Page
                                                               04/17/2020
                                                                    28 of 35Page
                                                                              Page
                                                                                 28ID
                                                                                    of 35
                                        #:866



       Selling D, Solimo A, Lee D, Horne K, Panove E, Venters H. Surveillance of suicidal and non-
       suicidal self-injury in the new York city jail system. J Correct Health Care. 2014. Apr:20(2).

       Kaba F, Diamond P, Haque A, MacDonald R, Venters H. Traumatic Brain Injury Among Newly
       Admitted Adolescents in the New York City Jail System. J Adolesc Health. 2014. Vol 54(5): 615-
       7.

       Monga P, Keller A, Venters H. Prevention and Punishment: Barriers to accessing health services
       for undocumented immigrants in the United States. LAWS. 2014. 3(1).

       Kaba F, Lewsi A, Glowa-Kollisch S, Hadler J, Lee D, Alper H, Selling D, MacDonald R, Solimo
       A, Parsons A, Venters H. Solitary Confinement and Risk of Self-Harm Among Jail Inmates.
       Amer J Public Health. 2014. Vol 104(3):442-7.

       MacDonald R, Parsons A, Venters H. The Triple Aims of Correctional Health: Patient safety,
       Population Health and Human Rights. Journal of Health Care for the Poor and Underserved.
       2013. 24(3).

       Parvez FM, Katyal M, Alper H, Leibowitz R, Venters H. Female sex workers
       incarcerated in New York City jails: prevalence of sexually transmitted infections and associated
       risk behaviors. Sexually Transmitted Infections. 89:280-284. 2013.

       Brittain J, Axelrod G, Venters H. Deaths in New York City Jails: 2001 – 2009.
       Am J Public Health. 2013 103:4.

       Jordan AO, Cohen LR, Harriman G, Teixeira PA, Cruzado-Quinones J, Venters H. Transitional
       Care Coordination in New York City Jails: Facilitating Linkages to Care for People with HIV
       Returning Home from Rikers Island. AIDS Behav. Nov. 2012.

       Jaffer M, Kimura C, Venters H. Improving medical care for patients with HIV in
       New York City jails. J Correct Health Care. 2012 Jul;18(3):246-50.

       Ludwig A, Parsons, A, Cohen, L, Venters H. Injury Surveillance in the NYC Jail System, Am J
       Public Health 2012 Jun;102(6).

       Venters H, Keller, AS. Psychiatric Services. (2012) Diversion of Mentally Ill Patients from
       Court-ordered care to Immigration Detention. Epub. 4/2012.

       Venters H, Gany, F. Journal of Immigrant and Minority Health (2011) Mental Health Concerns
       Among African Immigrants. 13(4): 795-7.

       Venters H, Foote M, Keller AS. Journal of Immigrant and Minority Health. (2010) Medical
       Advocacy on Behalf of Detained Immigrants. 13(3): 625-8.

       Venters H, McNeely J, Keller AS. Health and Human Rights. (2010) HIV Screening and Care
       for Immigration Detainees. 11(2) 91-102.

       Venters H, Keller AS. Journal of Health Care for the Poor and Underserved. (2009) The
       Immigration Detention Health Plan: An Acute Care Model for a Chronic Care Population.
       20:951-957.




                                                EXHIBIT A
Case
   Case
     1:20-cv-21553-MGC
        5:19-cv-01546-JGB-SHK
                         Document
                               Document
                                  39-3 Entered
                                        81-11 on
                                               Filed
                                                  FLSD
                                                     03/24/20
                                                        Docket Page
                                                               04/17/2020
                                                                    29 of 35Page
                                                                              Page
                                                                                 29ID
                                                                                    of 35
                                        #:867



       Venters H, Gany, F. Journal of Immigrant and Minority Health (2009) African Immigrant
       Health. 4/4/09.

       Venters H, Dasch-Goldberg D, Rasmussen A, Keller AS, Human Rights Quarterly (2009) Into
       the Abyss: Mortality and Morbidity among Detained Immigrant. 31 (2) 474-491.

       Venters H, The Lancet (2008) Who is Jack Bauer? 372 (9653).

       Venters H, Lainer-Vos J, Razvi A, Crawford J, Shaf’on Venable P, Drucker EM, Am J Public
       Health (2008) Bringing Health Care Advocacy to a Public Defender’s Office. 98 (11).

       Venters H, Razvi AM, Tobia MS, Drucker E. Harm Reduct J. (2006) The case of Scott Ortiz: a
       clash between criminal justice and public health. Harm Reduct J. 3:21

       Cloez-Tayarani I, Petit-Bertron AF, Venters HD, Cavaillon JM (2003) Internat. Immunol.
       Differential effect of serotonin on cytokine production in lipopolysaccharide-stimulated human
       peripheral blood mononuclear cells.15,1-8.

       Strle K, Zhou JH, Broussard SR, Venters HD, Johnson RW, Freund GG, Dantzer R, Kelley KW,
       (2002) J. Neuroimmunol. IL-10 promotes survival of microglia without activating Akt. 122, 9-19.

       Venters HD, Broussard SR, Zhou JH, Bluthe RM, Freund GG, Johnson RW, Dantzer R, Kelley
       KW, (2001) J. Neuroimmunol. Tumor necrosis factor(alpha) and insulin-like growth factor-I in
       the brain: is the whole greater than the sum of its parts? 119, 151-65.

       Venters HD, Dantzer R, Kelley KW, (2000) Ann. N. Y. Acad. Sci. Tumor necrosis factor-alpha
       induces neuronal death by silencing survival signals generated by the type I insulin-like growth
       factor receptor. 917, 210-20.

       Venters HD, Dantzer R, Kelley KW, (2000) Trends. Neurosci. A new concept in
       neurodegeneration: TNFalpha is a silencer of survival signals. 23, 175-80.

       Venters HD, Tang Q, Liu Q, VanHoy RW, Dantzer R, Kelley KW, (1999) Proc. Natl. Acad. Sci.
       USA. A new mechanism of neurodegeneration: A proinflammatory cytokine inhibits receptor
       signaling by a survival peptide, 96, 9879-9884.

       Venters HD, Ala TA, Frey WH 2nd , (1998) Inhibition of antagonist binding to human brain
       muscarinic receptor by vanadium compounds. Recept. Signal. Transduct. 7, 137-142.

       Venters HD, Tang Q, Liu Q, VanHoy RW, Dantzer R, Kelley KW, (1999) Proc. Natl. Acad. Sci.
       USA. A new mechanism of neurodegeneration: A proinflammatory cytokine inhibits receptor
       signaling by a survival peptide, 96, 9879-9884.

       Venters HD, Ala TA, Frey WH 2nd , (1998) Inhibition of antagonist binding to human brain
       muscarinic receptor by vanadium compounds. Recept. Signal. Transduct. 7, 137-142.

       Venters HD, Bonilla LE, Jensen T, Garner HP, Bordayo EZ, Najarian MM, Ala TA, Mason RP,
       Frey WH 2nd, (1997) Heme from Alzheimer's brain inhibits muscarinic receptor binding via thiyl
       radical generation. Brain. Res. 764, 93-100.




                                                 EXHIBIT A
Case
   Case
     1:20-cv-21553-MGC
        5:19-cv-01546-JGB-SHK
                         Document
                               Document
                                  39-3 Entered
                                        81-11 on
                                               Filed
                                                  FLSD
                                                     03/24/20
                                                        Docket Page
                                                               04/17/2020
                                                                    30 of 35Page
                                                                              Page
                                                                                 30ID
                                                                                    of 35
                                        #:868


       Kjome JR, Swenson KA, Johnson MN, Bordayo EZ, Anderson LE, Klevan LC, Fraticelli AI,
       Aldrich SL, Fawcett JR, Venters HD, Ala TA, Frey WH 2nd (1997) Inhibition of antagonist and
       agonist binding to the human brain muscarinic receptor by arachidonic acid. J. Mol. Neurosci. 10,
       209-217.

                             Honors and Presentations (past 10 years)
       Keynote Address, Academic Correctional Health Conference, April 2020, Chapel Hill,
       North Carolina.

       TedMed Presentation, Correctional Health, Boston MA, March 2020.

       Finalist, Prose Award for Literature, Social Sciences category for Life and Death in Rikers
       Island, February, 2020.

       Keynote Address, John Howard Association Annual Benefit, November 2019, Chicago IL.

       Keynote Address, Kentucky Data Forum, Foundation for a Healthy Kentucky, November 2019,
       Cincinnati Ohio.

       Oral Presentation, Dual loyalty and other human rights concerns for physicians in jails an
       prisons. Association of Correctional Physicians, Annual meeting. 10/16, Las Vegas.

       Oral Presentation, Clinical Alternatives to Punitive Segregation: Reducing self-harm for
       incarcerated patients with mental illness. American Public Health Association Annual Meeting,
       November 2015, Chicago IL.

       Oral Presentation, Analysis of Deaths in ICE Custody over 10 Years . American Public Health
       Association Annual Meeting, November 2015, Chicago IL.

       Oral Presentation, Medication Assisted Therapies for Opioid Dependence in the New York City
       Jail System. American Public Health Association Annual Meeting, November 2015, Chicago IL.

       Oral Presentation, Pathologizing Normal Human Behavior: Violence and Solitary Confinement
       in an Urban Jail. American Public Health Association Annual Meeting, November 2014, New
       Orleans, LA.

       Training, International Committee of the Red Cross and Red Crescent, Medical Director meeting
       10/15, Presentation on Human Rights and dual loyalty in correctional health.

       Paper of the Year, American Public Health Association. 2014. (Kaba F, Lewis A, Glowa-
       Kollisch S, Hadler J, Lee D, Alper H, Selling D, MacDonald R, Solimo A, Parsons A, Venters H.
       Solitary Confinement and Risk of Self-Harm Among Jail Inmates. Amer J Public Health. 2014.
       Vol 104(3):442-7.)

       Oral Presentation, Pathologizing Normal Human Behavior: Violence and Solitary Confinement
       in an Urban Jail. American Public Health Association Annual Meeting, New Orleans LA, 2014.

       Oral Presentation, Human rights at Rikers: Dual loyalty among jail health staff. American
       Public Health Association Annual Meeting, New Orleans LA, 2014.

       Poster Presentation, Mental Health Training for Immigration Judges. American Public Health



                                                EXHIBIT A
Case
   Case
     1:20-cv-21553-MGC
        5:19-cv-01546-JGB-SHK
                         Document
                               Document
                                  39-3 Entered
                                        81-11 on
                                               Filed
                                                  FLSD
                                                     03/24/20
                                                        Docket Page
                                                               04/17/2020
                                                                    31 of 35Page
                                                                              Page
                                                                                 31ID
                                                                                    of 35
                                        #:869


       Association Annual Meeting, New Orleans LA, 2014.

       Distinguished Service Award; Managerial Excellence. Division of Health Care Access and
       Improvement, NYC DOHMH. 2013.

       Oral Presentation, Solitary confinement in the ICE detention system. American Public Health
       Association Annual Meeting, Boston MA, 2013.

       Oral Presentation, Self-harm and solitary confinement in the NYC jail system. American Public
       Health Association Annual Meeting, Boston MA, 2013.

       Oral Presentation, Implementing a human rights practice of medicine inside New York City
       jails. American Public Health Association Annual Meeting, Boston MA, 2013.

       Poster Presentation, Human Rights on Rikers: integrating a human rights-based framework for
       healthcare into NYC’s jail system. American Public Health Association Annual Meeting, Boston
       MA, 2013.

       Poster Presentation, Improving correctional health care: health information exchange and the
       affordable care act. American Public Health Association Annual Meeting, Boston MA, 2013.

       Oral Presentation, Management of Infectious Disease Outbreaks in a Large Jail System.
       American Public Health Association Annual Meeting, Washington DC, 2011.

       Oral Presentation, Diversion of Patients from Court Ordered Mental Health Treatment to
       Immigration Detention. American Public Health Association Annual Meeting, Washington DC,
       2011.

       Oral Presentation, Initiation of Antiretroviral Therapy for Newly Diagnosed HIV Patients in the
       NYC Jail System. American Public Health Association Annual Meeting, Washington DC, 2011.

       Oral Presentation, Medical Case Management in Jail Mental Health Units. American Public
       Health Association Annual Meeting, Washington DC, 2011.

       Oral Presentation, Injury Surveillance in New York City Jails. American Public Health
       Association Annual Meeting, Washington DC, 2011.

       Oral Presentation, Ensuring Adequate Medical Care for Detained Immigrants. Venters H, Keller
       A, American Public Health Association Annual Meeting, Denver, CO, 2010.

       Oral Presentation, HIV Testing in NYC Correctional Facilities. Venters H and Jaffer M,
       American Public Health Association, Annual Meeting, Denver, CO, 2010.

       Oral Presentation, Medical Concerns for Detained Immigrants. Venters H, Keller A, American
       Public Health Association Annual Meeting, Philadelphia, PA, November 2009.

       Oral Presentation, Growth of Immigration Detention Around the Globe. Venters H, Keller A,
       American Public Health Association Annual Meeting, Philadelphia, PA, November 2009.

       Oral Presentation, Role of Hospital Ethics Boards in the Care of Immigration Detainees.
       Venters H, Keller A, American Public Health Association Annual Meeting, Philadelphia, PA,




                                                EXHIBIT A
Case
   Case
     1:20-cv-21553-MGC
        5:19-cv-01546-JGB-SHK
                         Document
                               Document
                                  39-3 Entered
                                        81-11 on
                                               Filed
                                                  FLSD
                                                     03/24/20
                                                        Docket Page
                                                               04/17/2020
                                                                    32 of 35Page
                                                                              Page
                                                                                 32ID
                                                                                    of 35
                                        #:870


       November 2009.

       Oral Presentation, Health Law and Immigration Detainees. Venters H, Keller A, American
       Public Health Association Annual Meeting, Philadelphia, PA, November 2009.

       Bro Bono Advocacy Award, Advocacy on behalf of detained immigrants. Legal Aid Society of
       New York, October 2009.

       Oral Presentation, Deaths of immigrants detained by Immigration and Customs Enforcement.
       Venters H, Rasmussen A, Keller A, American Public Health Association Annual Meeting, San
       Diego CA, October 2008.

       Poster Presentation, Death of a detained immigrant with AIDS after withholding of prophylactic
       Dapsone. Venters H, Rasmussen A, Keller A, Society of General Internal Medicine Annual
       Meeting, Pittsburgh PA, April 2008.

       Poster Presentation, Tuberculosis screening among immigrants in New York City reveals higher
       rates of positive tuberculosis tests and less health insurance among African immigrants. Society of
       General Internal Medicine Annual Meeting, Pittsburgh PA, April 2008.

       Daniel Leicht Award for Achievement in Social Medicine, Montefiore Medical Center,
       Department of Family and Social Medicine, 2007.

       Poster Presentation, Case Findings of Recent Arestees. Venters H, Deluca J, Drucker E. Society
       of General Internal Medicine Annual Meeting, Toronto Canada, April 2007.

       Poster Presentation, Bringing Primary Care to Legal Aid in the Bronx. Venters H, Deluca J,
       Drucker E. Society of General Internal Medicine Annual Meeting, Los Angeles CA, April 2006.

       Poster Presentation, A Missed Opportunity, Diagnosing Multiple Myeloma in the Elderly
       Hospital Patient. Venters H, Green E., Society of General Internal Medicine Annual Meeting,
       New Orleans LA, April 2005.


                                                    Grants: Program
    San Diego County: Review of jail best practices (COCHS), 1/2020, $90,000.

    Ryan White Part A - Prison Release Services (PRS). From HHS/HRSA to Correctional Health Services
    (NYC DOHMH), 3/1/16-2/28/17 (Renewed since 2007). Annual budget $ 2.7 million.

    Ryan White Part A - Early Intervention Services- Priority Population Testing. From HHS/HRSA to
    Correctional Health Services (NYC DOHMH), 3/1/16-2/28/18 (Renewed since 2013). Annual budget
    $250,000.

    Comprehensive HIV Prevention. From HHS to Correctional Health Services (NYC DOHMH), 1/1/16-
    12/31/16. Annual budget $500,000.


    HIV/AIDS Initiative for Minority Men. From HHS Office of Minority Health to Correctional Health
    Services (NYC DOHMH), 9/30/14-8/31/17. Annual budget $375,000.




                                                 EXHIBIT A
Case
   Case
     1:20-cv-21553-MGC
        5:19-cv-01546-JGB-SHK
                         Document
                               Document
                                  39-3 Entered
                                        81-11 on
                                               Filed
                                                  FLSD
                                                     03/24/20
                                                        Docket Page
                                                               04/17/2020
                                                                    33 of 35Page
                                                                              Page
                                                                                 33ID
                                                                                    of 35
                                        #:871
                                                                                                
    
    SPNS Workforce Initiative, From HRSA SPNS to Correctional Health Services (NYC DOHMH), 8/1/14-
    7/31/18. Annual budget $280,000.

    SPNS Culturally Appropriate Interventions. From HRSA SPNS to Correctional Health Services (NYC
    DOHMH), 9/1/13-8/31/18. Annual budget $290,000.

    Residential substance abuse treatment. From New York State Division of Criminal Justice Services to
    Correctional Health Services (NYC DOHMH), 1/1/11-12/31/17. Annual budget $175,000.

    Community Action for Pre-Natal Care (CAPC). From NY State Department of Health AIDS Institute to
    Correctional Health Services (NYC DOHMH), 1/1/05-12/31/10. Annual budget $290,000.

    Point of Service Testing. From MAC/AIDS, Elton John and Robin Hood Foundations to Correctional
    Health Services (NYC DOHMH), 11/1/09-10/31/12. Annual budget $100,000.

    Mental Health Collaboration Grant. From USDOJ to Correctional Health Services (NYC DOHMH),
    1/1/11-9/30/13. Annual budget $250,000.

                                                 Teaching
    Instructor, Health in Prisons Course, Bloomberg School of Public Health, Johns Hopkins
    University, June 2015, June 2014, April 2019.

    Instructor, Albert Einstein College of Medicine/Montefiore Social Medicine Program Yearly
    lectures on Data-driven human rights, 2007-present.

                              Other Health & Human Rights Activities
    DIGNITY Danish Institute Against Torture, Symposium with Egyptian correctional health
    staff regarding dual loyalty and data-driven human rights. Cairo Egypt, September 20-23, 2014.

    Doctors of the World, Physician evaluating survivors of torture, writing affidavits for asylum
    hearings, with testimony as needed, 7/05-11/18.

    United States Peace Corps, Guinea Worm Educator, Togo West Africa, June 1990- December
    1991.
                  -Primary Project; Draconculiasis Eradication. Activities included assessing levels
                   of infection in 8 rural villages and giving prevention presentations to mothers in
                   Ewe and French
                  -Secondary Project; Malaria Prevention.

                                                   Books
    Venters H. Life and Death in Rikers Island. Johns Hopkins University Press. 2/19.

                                            Chapters in Books

    Venters H. Mythbusting Solitary Confinement in Jail. In Solitary Confinement Effects,
    Practices, and Pathways toward Reform. Oxford University Press, 2020.




                                                EXHIBIT A
Case
   Case
     1:20-cv-21553-MGC
        5:19-cv-01546-JGB-SHK
                         Document
                               Document
                                  39-3 Entered
                                        81-11 on
                                               Filed
                                                  FLSD
                                                     03/24/20
                                                        Docket Page
                                                               04/17/2020
                                                                    34 of 35Page
                                                                              Page
                                                                                 34ID
                                                                                    of 35
                                        #:872
                                                                                      
    

    MacDonald R. and Venters H. Correctional Health and Decarceration. In Decarceration. Ernest
    Drucker, New Press, 2017.


                          Membership in Professional Organizations
    American Public Health Association


                                 Foreign Language Proficiency
    French        Proficient
    Ewe           Conversant




                                            EXHIBIT A
Case
   Case
     1:20-cv-21553-MGC
        5:19-cv-01546-JGB-SHK
                         Document
                               Document
                                  39-3 Entered
                                        81-11 on
                                               Filed
                                                  FLSD
                                                     03/24/20
                                                        Docket Page
                                                               04/17/2020
                                                                    35 of 35Page
                                                                              Page
                                                                                 35ID
                                                                                    of 35
                                        #:873
                                                                                          
    


                                   Prior Testimony and Deposition

    Benjamin v. Horn, 75 Civ. 3073 (HB) (S.D.N.Y.) as expert for defendants, 2015

    Rodgers v. Martin 2:16-cv-00216 (U.S.D.C. N.D.Tx) as expert for plaintiffs, 10/19/17

    Fikes v. Abernathy, 2017 7:16-cv-00843-LSC (U.S.D.C. N.D.AL) as expert for plaintiffs
    10/30/17.

    Fernandez v. City of New York, 17-CV-02431 (GHW)(SN) (S.D.NY) as defendant in role as
    City Employee 4/10/18.

    Charleston v. Corizon Health INC, 17-3039 (U.S.D.C. E.D. PA) as expert for plaintiffs 4/20/18.

    Gambler v. Santa Fe County, 1:17-cv-00617 (WJ/KK) as expert for plaintiffs 7/23/18.

    Hammonds v. Dekalb County AL, CASE NO.: 4:16-cv-01558-KOB as expert for plaintiffs
    11/30/2018.

    Mathiason v. Rio Arriba County NM, No. D-117-CV-2007-00054, as expert for plaintiff 2/7/19.

    Hutchinson v. Bates et. al. AL, No. 2:17-CV-00185-WKW- GMB, as expert for plaintiff 3/27/19.

    Lewis v. East Baton Rouge Parish Prison LA, No. 3:16-CV-352-JWD-RLB, as expert for
    plaintiff 6/24/19.

    Belcher v. Lopinto, No No. 2:2018cv07368 - Document 36 (E.D. La. 2019) as expert for
    plaintiffs 12/5/2019.



                                               Fee Schedule

    Case review, reports, testimony $500/hour.
    Site visits and other travel, $2,500 per day (not including travel costs).




                                                EXHIBIT A
